Merwin, J.:
" I concur in reversal. Under section 270 of the Village Law the County Court had power to determine whether the assessment was erroneous, unequal or inequitable. The sewer commissioners in effect determined that each lot was benefited in proportion to its frontage. This, according to the facts .presented to the County Court, was erroneous and inequitable, and that court should have so-held. An appropriate method for ascertaining the amount of benefit to each lot is laid down in Elwood v. City of Rochester (43 Hun, 102, 121). The amount of benefit being ascertained, the apportionment under the statute is to be made accordingly.
Order reversed, with costs and disbursements, and the assessment set aside and new assessment ordered and the case remitted to the County Court of Madison county to appoint commissioners to make a new apportionment pursuant to section 270 of chapter 414 of the Laws of 1897. ,